DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on Claim Line Numbers
Please note that any mention of a line number of a claim in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.

Comment on the Drawings
The drawings of December 4, 2020 are hereby accepted as FORMAL.

Objection to the Specification
The text of 37 CFR 1.71(a) is as follows:
“(a) The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.”  (Bold added).
The specification is hereby objected to under 37 CFR 1.71(a) in that the uses of “bootstrap,” “bootstrapped,” and “bootstrapping” are not “clear” and “exact” in context.  The words “bootstrap,” “bootstrapped,” and “bootstrapping” have numerous senses, but neither the specification nor the originally-filed claims make clear exactly which of the numerous senses is meant.  Thus, the specification would fail to inform one of ordinary skill-in-the-art what is meant by each of these terms.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 is indefinite and unclear in that on line 1 of independent claim 1, the preamble presents the claim as being directed to a “multi-sensor fusion platform,” but the body of the claim fails to recite any feature related to “fusion.”
Independent claim 11 is indefinite and unclear in that on line 1 of independent claim 11, the preamble presents the claim as being directed to an “object detection and classification method,” but the body of the claim fails to recite any feature related to “object … classification.”
Independent claim 16 is indefinite and unclear in that on line 1 of independent claim 16, the preamble presents the claim as being directed to an “method for object detection and classification,” but the body of the claim fails to recite any feature related to “object … classification.”
On line 1 of independent claim 1, there is the mention of “a beam steering radar,” which is again mentioned on line of the claim.  Overall, it is unclear in claim 1 if a “beam steering radar” is positively recited as part of the overall claimed invention.
On lines 10-11 of claim 1, the claim language, “wherein training of the radar neural network is bootstrapped by training of the camera perception engine and the lidar perception engine” is indefinite and unclear as to what is performing the following recited functions: (1) “training” the “radar neural network,” (2) bootstrapping,” (3) “training” the “camera perception engine,” and, (4) “training the lidar perception engine.”  In that claim 1 is an apparatus claim, the claim must recite some structure to perform each of the recited functions.
On line 10 of claim 1, it is unclear what is meant in context by the word, “bootstrapped” in that the word has numerous senses, but, neither the specification nor the originally-filed claims make clear and definite which sense of “bootstrapped” is meant.  It is noted that the specification does not include a definition of any form of the root word, “bootstrap.”  Substantially the same problem occurs with the following additional uses of “bootstrapped” in the claims: on line 2 of claim 2; on line 1 of claim 13; and, on line 1 of claim 18.
On lines 2 and 3 of dependent claim 9, it is unclear in context what is meant by “labeling” in that the term is not used in its usual and ordinary sense, and in that neither the specification nor the originally-filed claims makes clear what the term is used to mean.  It is noted that the specification offers no definition of the term, “labeling.”
On lines 2, 4, 6, and 7 of independent claim 11, the uses of the singular term, “label” and of the plural term, “labels” are unclear in context in that these terms are not used in their usual and ordinary sense, and in that neither the specification nor the originally-filed claims makes clear what the term is used to mean.  It is noted that the specification offers no definition of the terms “label” or “labels.”  Substantially the same problem occurs with either the term, “label” or “labels” on line 1 of claim 12; on line 1 of claim 14; on line 2 of claim 15; on lines 3, 5, and 7 of independent claim 16; on line 2 of claim 17; on line 1 of claim 19; and, on line 2 of claim 20.
Each of dependent claims 2-10 is unclear, at least, in that it depends ultimately from unclear, independent claim 1.
Each of dependent claims 12-15 and 20 is unclear, at least, in that it depends from unclear, independent claim 11.
Each of dependent claims 17-19 is unclear, at least, in that it depends from unclear, independent claim 16.

Potentially-Allowable Subject Matter
Claims 1, 11, and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-10, 12-15, and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The entry for the word, “Bootstrapping” from Wikipedia is of general interest for showing the numerous senses of the word.
Similarly, the entry for the word, “Bootstrap” from the “American Heritage Dictionary of the English Language” is of general interest for showing the various senses of the word.
Branson (‘569) is of general interest for relating to the use of radar in autonomous vehicles, and for the mention of bootstrapping in paragraph [0087].
Branson (‘239) is of general interest for relating to the use of radar in autonomous vehicles, and for the mention of bootstrapping in paragraph [0083].
Branson (‘506) is of general interest for relating to the use of sensors in autonomous vehicles, and for the mention of bootstrapping in paragraph [0086].
Shalev-Shwartz et al (‘430) is of general interest for the disclosure relating to the use of reinforcement learning techniques in navigating autonomous vehicles, and for the disclosure relating to labels.
Green et al (‘011) is of general interest for relating to the use of a machine-learned yield model in autonomous vehicles, and for the disclosure relating to labels.
Nishi (‘316) is of general interest for the disclosure relating to the use of reinforcement learning in controlling autonomous vehicles, and for the disclosure relating to labels.
Pollach et al (‘206) is of general interest for the disclosure relating to object recognition using a plurality of sensors, and in which control signals are produced for a vehicle.
Pollach et al (‘488) is of general interest for the disclosure relating to situational awareness in a vehicle using a plurality of sensors, and in which control signals are produced for the vehicle.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648